     Case 3:19-cv-00549-RFB-CLB Document 22 Filed 04/21/21 Page 1 of 4



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
      JOHN STEVEN OLAUSEN,                                   Case No. 3:19-cv-00549-RFB-CLB
4
                                            Plaintiff,                   ORDER
5            v.
6     G. CARPENTER, et al.,
7                                      Defendants.
8

9     I.    DISSCUSION

10          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

11   1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma

12   pauperis. (ECF No. 8). Based on the financial information provided, the Court finds that

13   Plaintiff is unable to prepay the full filing fee in this matter.

14          The Court entered a screening order on January 4, 2021. (ECF No. 9). The

15   screening order imposed a 90-day stay and the Court entered a subsequent order in

16   which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.

17   9, 12). The Office of the Attorney General has filed a status report indicating that

18   settlement has not been reached and informing the Court of its intent to proceed with this

19   action. (ECF No. 18). Accordingly, the Court lifts the stay and places this case back on

20   the normal litigation track.

21          Plaintiff has filed a motion for appointment of counsel. (ECF No. 16). A litigant

22   does not have a constitutional right to appointed counsel in 42 U.S.C. § 1983 civil rights

23   claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). Pursuant to 28 U.S.C.

24   § 1915(e)(1), “[t]he court may request an attorney to represent any person unable to

25   afford counsel.” However, the court will appoint counsel for indigent civil litigants only in

26   “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (§ 1983

27   action). “When determining whether ‘exceptional circumstances’ exist, a court must

28   consider ‘the likelihood of success on the merits as well as the ability of the petitioner to

                                                         1
     Case 3:19-cv-00549-RFB-CLB Document 22 Filed 04/21/21 Page 2 of 4



1    articulate his claims pro se in light of the complexity of the legal issues involved.” Id.

2    “Neither of these considerations is dispositive and instead must be viewed together.” Id.

3    In the instant case, the Court does not find exceptional circumstances that warrant the

4    appointment of counsel. The Court denies the motion for appointment of counsel without

5    prejudice.

6           Plaintiff has also filed a motion requesting that the Court secure video of his recent

7    medical appointment. (ECF No. 21). Plaintiff alleges that during his medical appointment,

8    RN Melissa Mitchell, who had previously filed false charges against him, and warden

9    Russell prejudiced Dr. Naughton against him by mentioning this lawsuit and Plaintiff’s

10   complaint. (Id. at 2.) As Plaintiff was leaving several RN make comments “harassing and

11   mocking Plaintiff for his mediation.”       (Id.)    Plaintiff argues that this violated the

12   confidentiality of the mediation conference. (Id.)

13          None of these allegations demonstrate that anyone violated the confidentiality of

14   the mediation conference. This lawsuit, as well as Plaintiff’s complaint and his various

15   motions are matters of public record. The fact that warden Russell and several nurses

16   are aware of this lawsuit, and that Plaintiff recently participated in a mediation conference,

17   does not demonstrate that anyone violated the confidentiality of the mediation

18   conference. As such, the Court denies Plaintiff’s motion without prejudice.

19   II.    CONCLUSION

20          For the foregoing reasons, IT IS ORDERED that:

21          1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 8) is

22   GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In

23   the event that this action is dismissed, the full filing fee must still be paid pursuant to 28

24   U.S.C. § 1915(b)(2).

25          2.     The movant herein is permitted to maintain this action to conclusion without

26   the necessity of prepayment of any additional fees or costs or the giving of security

27   therefor. This order granting leave to proceed in forma pauperis shall not extend to the

28   issuance and/or service of subpoenas at government expense.

                                                   2
     Case 3:19-cv-00549-RFB-CLB Document 22 Filed 04/21/21 Page 3 of 4



1           3.     Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform

2    Act, the Nevada Department of Corrections will forward payments from the account of

3    John Steven Olausen, #14804 to the Clerk of the United States District Court, District of

4    Nevada, 20% of the preceding month's deposits (in months that the account exceeds

5    $10.00) until the full $350 filing fee has been paid for this action. The Clerk of the Court

6    will send a copy of this order to the Finance Division of the Clerk’s Office. The Clerk will

7    send a copy of this order to the attention of Chief of Inmate Services for the Nevada

8    Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

9           4.     The Clerk of the Court shall electronically SERVE a copy of this order and

10   a copy of Plaintiff’s complaint (ECF No. 10) on the Office of the Attorney General of the

11   State of Nevada by adding the Attorney General of the State of Nevada to the docket

12   sheet. This does not indicate acceptance of service.

13          5.     Service must be perfected within ninety (90) days from the date of this order

14   pursuant to Fed. R. Civ. P. 4(m).

15          6.     Subject to the findings of the screening order (ECF No. 9), within twenty-

16   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

17   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

18   accepts service; (b) the names of the defendants for whom it does not accept service,

19   and (c) the names of the defendants for whom it is filing the last-known-address

20   information under seal. As to any of the named defendants for whom the Attorney

21   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

22   the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

23   information. If the last known address of the defendant(s) is a post office box, the Attorney

24   General's Office shall attempt to obtain and provide the last known physical address(es).

25          7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

26   shall file a motion identifying the unserved defendant(s), requesting issuance of a

27   summons, and specifying a full name and address for the defendant(s).                For the

28

                                                   3
     Case 3:19-cv-00549-RFB-CLB Document 22 Filed 04/21/21 Page 4 of 4



1    defendant(s) as to which the Attorney General has not provided last-known-address

2    information, Plaintiff shall provide the full name and address for the defendant(s).

3           8.     If the Attorney General accepts service of process for any named

4    defendant(s), such defendant(s) shall file and serve an answer or other response to the

5    complaint (ECF No. 10) within sixty (60) days from the date of this order.

6           9.     Plaintiff shall serve upon defendant(s) or, if an appearance has been

7    entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

8    document submitted for consideration by the Court.        If Plaintiff electronically files a

9    document with the Court’s electronic-filing system, no certificate of service is required.

10   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

11   mails the document to the Court, Plaintiff shall include with the original document

12   submitted for filing a certificate stating the date that a true and correct copy of the

13   document was mailed to the defendants or counsel for the defendants. If counsel has

14   entered a notice of appearance, Plaintiff shall direct service to the individual attorney

15   named in the notice of appearance, at the physical or electronic address stated therein.

16   The Court may disregard any document received by a district judge or magistrate judge

17   which has not been filed with the Clerk, and any document received by a district judge,

18   magistrate judge, or the Clerk which fails to include a certificate showing proper service

19   when required.

20          10.    This case is no longer stayed.

21          11.    Plaintiff’s motion for appointment of counsel (ECF No. 16) and his motion

22   to secure video footage (ECF No. 21) are denied without prejudice.

23
                       21 day of April 2021.
            DATED THIS ___
24

25
                                               UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                  4
